EXHIBIT 10.1

 

INTERNATIONAL STEM CELL CORPORATION

PROMISSORY NOTE

 

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein, on
this 31st day of May, 2018 (the “Issuance Date”), International Stem Cell
Corporation, a Delaware corporation, with offices located at 5950 Priestly
Drive, Carlsbad, CA 92008 (the “Borrower”), hereby unconditionally promises to
pay to the order of Andrey Semechkin or his assigns (the “Noteholder”), the
principal amount of one million and one hundred thousand dollars ($1,100,000)
(the “Loan”), together with all accrued interest thereon, as provided in this
Promissory Note (the “Note”).

 

1.Previous Note. On May 14, 2018 the Noteholder was issued a Promissory Note in
the principal amount of eight hundred thousand dollars ($800,000) by the
Borrower (the “Original Note”). On May 31st, 2018 the Noteholder agreed to
provide an additional three hundred thousand dollars ($300,000) of funds to the
Borrower and surrendered the Original Note, in return for which the Noteholder
was issued this Note.

 

2.Payment Terms.

 

2.1 Final Payment Date. The aggregate unpaid principal amount of the Loan and
all accrued and unpaid interest shall be due and payable on November 1, 2018
(the “Maturity Date”).

 

2.2Optional Prepayment. The Borrower may prepay the Loan, in whole or in part,
at any time or from time to time, without penalty or premium by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.

 

3.Interest.

 

3.1Interest Rate. The outstanding principal amount of the Loan made hereunder
shall bear interest at the annual rate of four percent (4%) from the date on
which the Loan proceeds are received by the Borrower until the Loan is paid in
full, whether at maturity, by prepayment or otherwise.

 

3.2Interest Payment Dates. Interest shall be payable on maturity, or earlier
with respect to any prepayment.

 

3.3Computation of Interest. All computations of interest shall be made on the
basis of a year of 360 days and the actual number of days elapsed. Interest
shall accrue on the Loan on the day on which the proceeds of such Loan are
received by the Borrower, and shall not accrue on the Loan (or any portion
thereof) for the day on which the Loan is paid.

 

3.4Interest Rate Limitation. If at any time and for any reason whatsoever, the
interest rate payable on the Loan shall exceed the maximum rate of interest
permitted to be charged

                                                                          Page 1
of 2__ __

 

--------------------------------------------------------------------------------

by the Noteholder to the Borrower under applicable law, such interest rate shall
be reduced automatically to the maximum rate of interest permitted to be charged
under applicable law, and that portion of any sum paid attributable to that
portion of such interest rate that exceeds the maximum rate of interest
permitted by applicable law shall be deemed a voluntary prepayment of principal.

 

4.Payment Mechanics. All payments of principal and interest shall be made in
lawful money of the United States of America by check or by wire transfer of
immediately available funds to the Noteholder’s account at a bank specified by
the Noteholder in writing to the Borrower from time to time.

 

5.Governing Law. This Note and any claim, controversy, dispute or cause of
action based upon, arising out of or relating to this Note, and the transactions
contemplated hereby, shall be governed by the laws of the State of California.

 

 

IN WITNESS WHEREOF, the Borrower has executed this Note as of the Issuance Date
written above.

 

 

BORROWER

NOTEHOLDER

 

International Stem Cell Corporation

Andrey Semechkin

 

 

SignatureDATESignatureDATE

 

Sophia D. Garnette

VP Legal Affairs & Operations

May 31, 2018

 

                                                                          Page 2
of 2__ __

 